Title: To John Adams from C. W. F. Dumas, 24 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 24e. May 1781

Les Etats d’Hollde. ne pourront former une Résolution, que dans 15 jours ou 3 semaines; car ce ne sera qu’alors que sera l’Assemblée prochaine demandée à la fin de la proposition dont voici la Traduction. En attendant cette Proposition a déjà fait une grande impression, et beaucoup de peine aux Anglomanes.
J’espere, Monsieur, que vous pourrez acquiescer à ma demande d’hier; et par-là vous me tirerez à tous égards d’une peine qui m’ôte le repos, et la facilité d’agir courageusement. Il me semble aussi qu’une centaine de £. St. de plus ou de moins en argent comptant dans la dépense de l’Amérique, ne peut pas déranger sensiblement les Finances des E.U. en Europe, puisque d’ailleurs c’étoit l’intention des E.U. que je jouisse de toute la somme des 500 £. st. dont j’offre de prendre 2000 florins en obligations. Si avec cela vous avez la bonté de vous mettre entierement à la place, vis-à-vis de moi, de ce que Mr. Lawrens avoit le pouvoir de faire pour moi, en me conférant par un Acte provisionnel, en attendant que le Congrès le confirme par un Acte formel, le poste de Sécrétaire de cette Légation avec l’appoin­tement de £ 500 £ st., vous me mettrez entierement l’esprit, et celui de ma famille en repos; je vous en aurai une obligation constante que je n’oublierai certainement jamais, et mon Zele et mon attachement pour votre personne, aussi bien que pour le service des Etats-Unis vous le prouvera constamment.
Je suis avec le respect le plus sincere, Monsieur, Votre très-humble & très obeissant serviteur

Dumas

